Citation Nr: 1737713	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include cardiomyopathy, to include as secondary to service-connected delusional disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1983 to June 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction has since transferred to the RO in St. Petersburg, Florida.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the St. Petersburg RO.  A transcript of the hearing is associated with the record.

This matter was remanded in September 2014 and May 2016 for additional development and is now again before the Board for adjudication.

FINDING OF FACT

Competent medical evidence of record establishes that the Veteran's delusional disorder caused chest pain as early as the Veteran's period of service and that the delusional disorder, and its requisite medication, has aggravated the Veteran's heart condition.

CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include cardiomyopathy, as secondary to service-connected delusional disorder are met.  38 U.S.C.A. § 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a heart disability.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein. 38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

The Veteran's service connection claim was filed in July 2006.  The provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, the Board finds that the amended provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran, as it does not require the establishment of a baseline level of disability before an award of service connection may be granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

The Veteran has a current heart disability, which has been confirmed by VA examiners and outpatient clinical records throughout the pendency of this claim.

In May 2017, VA's Appeals Resource Center Medical Officer submitted an opinion related to the Veteran's claim, which included an opinion that chest pain experienced by the Veteran during his active service was related to an episode of his now service-connected delusional disorder.  Moreover, in September 2016, a VA examiner reviewed the Veteran's medical history and summarized the Veteran's outpatient clinical visits and his psychiatric medications between 2006 and 2016.  This examiner opined that it is at least as likely as not that the Veteran has a diagnosis of a heart disability, including atrial fibrillation and non-ischemic cardiomyopathy, which has been aggravated by his service-connected delusional disorder, to include the medication taken therefor. 

While there is some medical evidence in the claims file against the claim, the evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for a heart disability as secondary to the service-connected delusional disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


